Citation Nr: 1536062	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a rating reduction from 10 percent disabling to noncompensable, for  right L5/S1 lumbar radiculopathy, effective July 2010 was proper.

2.  Entitlement to an increased rating in excess of 40 percent for degenerative joint disease lumbar spine.

3.  Entitlement to an increased rating in excess of 10 percent for right L5/S1 lumbar radiculopathy.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA)

The Board notes that on the onset that the Veteran's hearing which was conducted via Travel Board in June 9, 2015, was not transcribed properly.  VA dispatched correspondence in July 13, 2015, asked the Veteran whether he would want a new hearing conducted.  This correspondence explicitly stated that if the Veteran did not respond within 30 days the Board would assume that he did not want a new hearing and to proceed with his appeal.  To date, the Veteran has not responded, thus, the Board will proceed with the appeal.  The Board notes that the hearing notes created by the undersigned Veterans' Law Judge are still available.  

The issue of entitlement to an increased rating in excess of 40 percent for a lower back disability and entitlement to a rating greater than 10 percent for right L5/S1 lumbar radiculopathy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not reflect that the Veteran radiculopathy of the right lower extremity resolved or improved.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Inasmuch as the reduction of the assigned rating for the Veteran's right L5/S1 lumbar radiculopathy from 10 percent to noncompensable was not proper, the 10 percent rating is reinstated, effective July 1, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.3, 4.7, 4.114, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is reinstating the rating for radiculopathy and remanding his claims for entitlement to an increased rating in excess of 40 percent for lower back disability and an increased rating for right lower extremity radiculopathy, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Reductions

In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Here, the proposed reduction was made following a February 2006 and December 2009 examinations. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Merits

The Board notes that the AOJ reduction was based on the faulty assumption that the Veteran did not have radiculopathy.  However, the evidence from both the February 2006 and December 2009 VA examinations notes positive right leg raise test results and documents complaints of pain in the right leg. X-rays and tests done during this time also document herniated disks in the back which would cause radiculopathy. There is no evidence indicating that the Veteran's radiculopathy resolved during this time period, and his complaints were consistent. 

Absent any positive evidence that the Veteran radiculopathy resolved, and given the presence of symptomatology and clinical results supporting the presence of radiculopathy in the right lower extremity, the Board finds that the evidence of record does not show improvement in the severity of the right leg radiculopathy and the reduction of the 10 percent evaluation was improper. Given that the reduction was improper, it is void ab initio and the 10 percent evaluation is re-instated. Brown v. Brown, 5 Vet.App. 413, 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was a full and complete examination).


ORDER

The reduction of the evaluation of the service-connected right L5/S1 lumbar radiculopathy was improper, and the 10 percent evaluation is restored, effective July 1, 2010.


REMAND

The Veteran has claimed, in his June 2015 Travel Board hearing, that since his last VA examination that his disabilities have worsened.  The Veteran's last VA examination, to determine the status of his low back disability and radiculopathy, was in November 2012.  As a result, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

Then, schedule the Veteran for a VA examination(s) to determine the nature and severity of his low back disability and his right leg radiculopathy.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

A complete rationale for all opinions should be provided.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 40 percent for a low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


